                     Case 19-23683-RAM         Doc 32    Filed 09/18/20    Page 1 of 3

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


INRE:                                                                 CASE NO.: 19-23683-BKC-RAM
                                                                    PROCEEDING UNDERCHAPTER 13
LIANNYS FIDALGO



DEBTOR                             I

                           TRUSTEE'S MOTION TO DISMISS AND
                     CERTIFICATE OF SERVICE OF NOTICE OF HEARING


   COMES NOW Nancy K. Neidich, Standing Chapter 13 Trustee, and files her Motion to Dismiss
pursuant to 11 U.S.C. Section 1307(c) for the reasons set forth below:

   1. Material change prejudicial to creditors in payment terms resulting from unscheduled, unlisted, or
      improperly listed tax or other claims.

   2. The Trustee faxed to the counsel of record a letter requesting the issue be addressed. See attached
      letter with fax confirmation.

   WHEREFORE, the Trustee requests the case be dismissed for failure to address the issue stated therein.


   I CERTIFY that a true and correct copy of the foregoing Trustee's Motion to Dismiss and Notice of
Hearing was mailed to those parties listed below on .SfffE.MSf& 1S 1 1..61.o .


                                                           NANCY K. NEIDICH, ESQUIRE
                                                           STANDING CHAPTER 13 TRUSTEE
                                                           P.O. BOX 279806
                                                           MIRAMAR, L 33027-9806

                                                           By: /s/=====le#='>======
                                                           o Kenia    lina, Esq.
                                                             FLORIDA BAR NO: 0085156
                                                          )\Amy Carrington, Esq.
                                                         ! FLORIDA BAR NO: 101877
                                                           D   Jose Ignacio Miceli, Esq.
                                                               FLORIDA BAR NO: 0077539
               Case 19-23683-RAM   Doc 32   Filed 09/18/20   Page 2 of 3
                                       NOTICE OF HEARING AND TRUSTEE'S MOTION TO DISMISS
                                                               CASE NO.: 19-23683-BKC-RAM

                          CERTIFICATE OF SERVICE

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

By Mail:
DEBTOR
LIANNYS FIDALGO
485 GRAND CANAL DRIVE
MIAMI, FL 33144-2533

Via Electronic Service:
ATTORNEY FOR DEBTOR
ROBERT SANCHEZ, ESQUIRE
355 W 49 STREET
HIALEAH, FL 33012
08/14/2020 FRI 12:06        CaseFAX
                                 19-23683-RAM
                                    9544434452             Doc 32     Filed 09/18/20
                                                                              CH13MIAMIPage
                                                                                        FAX 3 of 3                                 14!001

                                                     *********************
                                                     ***    FAX TX REPORT     ***
                                                    *********************

                                                           'rRANSMISSION OK

                                     JOB NO.                              3423
                                     DESTINATION ADDRESS                  13055129701
                                     SUBADDRESS
                                     DESTINATION ID
                                     ST. TIME                             08/14 12: 05
                                     TX/RX TIME                           00' 46
                                     PGS.                                 1
                                     RESULT                               OK




         OFFICE OF THE CHAPTER 13 ST ANDJNG TRUSTEE
        SOUTHERN DISTRICT OF FLORU)A
                    ----------------------------------------
                                                                                    NANCY K. 1'.'EIDICH, ESQUIRE
                                                                                    STANDING CHAPTER 13 TRUSTEE
                                                                                    P.O,, BOX 279806
                                                                                    I\-fIRAMAR. FL 33027-9806
                                                                                    TELEPHONE: (954) 443-4402
                                                                                    F ACSilv1ILE: (954) <143-4452


        August 14, 2020

        ROBERT SANCHEZ, ESQUIRE
        35.5 W 49 STREET
        HIAlEAH, FL 3.'.\012


        Cast:: l 9-23683-BKC-RA?v1                           RE: LIANNYS FIDA.:LGO




        Dear ROBERT SANCHEZ, ESQUIRE


        More thun thirty days have passed since the dain1s bur date on DecemhcT 24, 2019,, Yon have: failed to file the
        NNice of Compliance by Attorney for Debtor required by Local Rule 2083-l (B) Claims Reviev1-· Requffement,
        also know us Local Form 76.

        The; scope of the review regtiired states: "Not later than 21 d<:1ys after expirntion of the claims bar date, the
        attorney shall ex::imine, from re0ords maintained by the clerk, the claims regi:;ter and all claims filed in the case
        to dctennine 'Whether additional action is 11e1.Cessary, including the filing and sen•i0e in Dccordancc with all
        ;:ipplicable rules of: (a) an mnended pbn if the plan hns not been confirmed; (b) a motion to modify the
        confirmed plan: (G) objections io no11cc 1nforrning claims.'' Local Ruk 2083-l(BJ(I)

        You must file a Local Form 76 \Vi thin twenty (20) clavs of thi.~ ktttT or the Truske rm1y fik a I\fotion tu   Dismi~,;;
        this case

        Very truly yours,


        Claims Administrator
